                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                            KNOXVILLE DIVISION


 RHONDA ASHER,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
 v.                                              )          No. 3:20-CV-15
                                                 )          REEVES/GUYTON
 NINO’S PIZZERIA AND EATERY,                     )
 LLC,                                            )
                                                 )
              Defendant.                         )

                                      JUDGMENT

       In accordance with the Consent Decree filed contemporaneously, this case is

 DISMISSED with prejudice, and this document constitutes the Court’s final judgment in

 this matter in accordance with Federal Rule of Civil Procedure 58(a).

       IT IS SO ORDERED.

                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
      CLERK OF COURT




                                             1

Case 3:20-cv-00015-PLR-HBG Document 20 Filed 07/22/20 Page 1 of 1 PageID #: 48
